AO 455 (Rev. 01/09) Waiver of Indictment

United States District Court

for the
Western District of New York

 

 

 

United States of America

y Case No. 21-CR-6038 CJS

CHRISTOPHER TINDAL
Defendant

WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one

year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by

information.

Date: April? / 2021

 

Defendant's signature

 

Signature of defendant's attorney

Avik Ganguly, Esq.
Printed name of defendant's attorney

CAerdon urcepaso

Judge's spac
CHARLES J. oats
UNITED STATES DISTRICT JUDGE

Judge's printed name and title
